Citation Nr: 1821475	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-27 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than January 29, 2012, for the grant of service connection for diabetes mellitus, type 2 (DM) with hypertension.

2.  Entitlement to an effective date earlier than January 29, 2012, for the grant of service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to an effective date earlier than January 29, 2012, for the grant of service connection for peripheral neuropathy of the left lower extremity.


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1972.

This matter comes before the Board of Veterans' Appeals on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which granted service connection for DM with hypertension, and peripheral neuropathy of the right and left lower extremities.  The Veteran disagreed with the assigned effective dates of January 29, 2012, for the grant of service connection for those disabilities.  Jurisdiction lies with the RO in Phoenix, Arizona.

In July 2016, the Board remanded these matters for further development.


FINDINGS OF FACT

1.  The Veteran did not file a formal or informal claim for benefits for service connection for DM, prior to May 3, 1989, or in between that date and May 8, 2001.

2.  The earliest claim for service connection for DM was filed on January 29, 2012. 

3.  The Veteran had a diagnosis of DM prior to May 8, 2001.

4.  A claim of service connection for peripheral neuropathy of the right lower extremity was received on January 29, 2012; there is no evidence of any unadjudicated formal or informal claim for service connection for peripheral neuropathy of the right lower extremity prior to that date.

5.  A claim of service connection for peripheral neuropathy of the left lower extremity was received on January 29, 2012; there is no evidence of any unadjudicated formal or informal claim for service connection for peripheral neuropathy of the left lower extremity prior to that date.




CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 29, 2011, but no earlier, for the grant of service connection for DM, have been met.  38 U.S.C. §§ 5101, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.155 (in effect prior to March 24, 2015), 3.159, 3.314, 3.400, 3.816 (2017).

2.  The criteria for an effective date earlier than January 29, 2012, for the award of service connection for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C. §§ 5110 (2012); 38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015), 3.400 (2017).

3.  The criteria for an effective date earlier than January 29, 2012, for the award of service connection for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C. §§ 5110 (2012); 38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015), 3.400 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has not raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In any event, the Board notes that substantial compliance with the July 2016 remand directives has been achieved.  In an August 2016 letter, the RO sought authorization to obtain previously identified outstanding private treatment records.  However, the Veteran did not respond to that letter or complete any authorization form related to any outstanding private treatment records.  As such, substantial compliance with the past remand directives has been achieved, with respect to the claims decided herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Merits

Generally, except as otherwise provided, the effective date of an award of compensation based on an original claim will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

Although the regulations relating to what constitutes a claim were recently amended, effective March 24, 2015, given that the claim in this case was filed prior to that date, the former regulations are applicable.  Under those regulations, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA was considered an informal claim provided it identified, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  To determine when a claim was received under the relevant regulations prior to their recent amendment, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

A.  Earlier Effective Date for DM

Where compensation is awarded pursuant to a liberalizing law or a liberalizing VA issue, the effective date of the increased shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 U.S.C. § 5110(g) (2012); 38 C.F.R. § 3.114(a) (2017).

If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3.114(a)(1).  However, if a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In order to be eligible for a retroactive award, the claimant must show that all eligibility criteria for the benefits existed at the time of the effective date of the law or administrative issue and continuously thereafter.  38 C.F.R. § 3.114(a).

Ordinarily, under the above provisions for liberalizing laws, awards based on presumptive service connection established under the Agent Orange Act of 1991 can be made effective no earlier than the date VA issued the regulation authorizing the presumption.  Presumptive service connection for DM was initially established, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001). The effective date was later amended to May 8, 2001.  See 69 Fed. Reg. 31,882 (June 8, 2004). 

Nevertheless, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 (2017); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999); Nehmer v. Veterans Admin. of the Gov't of the U. S., 284 F.3d 1158 (9th Cir. 2002); Nehmer v. U.S. Veterans Admin., 494 F.3d. 846 (2007).  The Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C. § 5110(g) and 38 C.F.R. § 3.114.

In pertinent part, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  A covered herbicide disease includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(b)(2).  Presumptive service connection for DM was initially established, effective July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001). The effective date was later amended to May 8, 2001.  See 69 Fed. Reg. 31,882 (June 8, 2004).

The Nehmer regulations provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a Nehmer class member has been granted compensation for a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989, and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here May 8, 2001).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, unless a claim was filed within one year of service discharge.  38 C.F.R. § 3.816(c)(1), (c)(2), (c)(3).  If neither circumstance exists, the effective date of the award of service connection shall be determined in accordance with either 38 C.F.R. § 3.114 or § 3.400.  See 38 C.F.R. § 3.816(c)(4).

The Veteran filed his first claim for entitlement to service connection for DM on January 29, 2012. 

An April 12, 2016 record from the Mayo Clinic notes that the Veteran had diabetes for over 15 years.  No prior submission to VA constitutes a claim for benefits.  In an August 2013 rating decision, the RO granted service connection for DM on a presumptive basis and assigned a 20 percent disability rating, effective January 29, 2012.

In this case, the Veteran was granted presumptive service connection for DM based on exposure to herbicide agents during such service.  As such, he is a Nehmer class member.  However, the Veteran was not denied compensation for DM between September 25, 1985, and May 3, 1989.  Likewise, he did not submit a claim for service connection for such condition between May 3, 1989, and May 8, 2001, the date on which the liberalizing law that added DM as a disease presumptively due to in-service exposure to herbicides became effective.  Therefore, the effective date for the grant of service connection for DM must be assigned pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 3.816(c)(4). 

Because the Veteran's claim was filed many years after he was discharged from service, as a general matter, the effective date would be the date of receipt of the claim, as that is later than the date entitlement arose.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.  However, as noted above, a liberalizing law applies and the criteria for retroactive payment pursuant to 38 C.F.R. § 3.114 are applicable.

Here, the Veteran's claim falls within 38 C.F.R. § 3.114(a)(3), as the claim was reviewed on his request in January 2012, which was more than one year after the effective date of the law (May 8, 2001).  The claim does not fall under 38 C.F.R. § 3.114(a)(1) because there is nothing to suggest the claim was reviewed on either VA or the Veteran's initiative within one year from the effective date of the liberalizing law adding DM as a presumptive condition (within one year of May 8, 2001).  The Veteran submitted a claim of entitlement to service connection for DM on January 29, 2012.  His personnel records demonstrate Vietnam service.  In addition, there is evidence that the Veteran had DM in 2001.  Indeed, the Veteran stated such and the treatment record from the Mayo Clinic indicates such.  The Board finds that this evidence demonstrates that the Veteran had DM as early as April 2001. 

Based on this evidence, the Board finds that the Veteran met all eligibility criteria for service connection for DM, specifically, service in Vietnam, a diagnosis of DM on the effective date of the liberalizing law that allows presumptive service connection for DM based on herbicide exposure, or May 8, 2001, and continuously through the date his claim was received.  Because he submitted a claim of entitlement of service connection for DM until January 29, 2012, an earlier effective date of January 29, 2011, as determined by 38 C.F.R. § 3.114(a)(3) is warranted.

The Board acknowledges the Veteran's argument that he is entitled to an effective date of 2001, when he was first diagnosed with DM.  See VA Form 9.  However, as discussed in greater detail below in the context of the claims for earlier effective dates for neuropathy, the general rules governing earlier effective dates would not provide for any effective date earlier than January 29, 2011, as the Veteran did not file a claim for service connection until January 29, 2012.

B.  Earlier Effective Dates for Neuropathy

The current effective date for the award of service connection for peripheral neuropathy of the lower extremities is January 29, 2012, the date that the Veteran's claim of service connection for peripheral neuropathy was received.  There is no evidence that the Veteran submitted any formal or informal claim of service connection for a sleep disability at any time prior to January 29, 2012, and the Veteran has not argued that an earlier claim was submitted.  He essentially contends, however, that he experienced neuropathy symptoms earlier than January 29, 2012, but that he did not file an earlier claim of service connection for neuropathy and he should an earlier effective date of 2001 should be granted, as that is when he began to notice symptoms.  See VA Form 9.

The Board acknowledges that medical records dated prior to the Veteran's January 2012 service connection claim indicate that he was treated for neuropathy.  The provisions of former 38 C.F.R. § 3.157(b)(1) (in effect prior to March 24, 2015) provide that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim. However, 38 C.F.R. § 3.157(b)(1) "makes clear that a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), aff'd 724 F.3d 1325 (Fed. Cir. 2013) (§ 3.157(b)(1) requires that a report of examination or hospitalization indicate that the veteran's service-connected disability worsened since the time it was last evaluated because, "[w]ithout such a requirement, every medical record generated by the Veterans Health Administration and received by VA that could possibly be construed as a report of examination would trigger the provisions of § 3.157(b)(1)," creating an unnecessary and unwarranted adjudicative burden on VA).  This regulation is therefore not for application in connection with the instant appeal.

The fact remains that there is no evidence of any unadjudicated formal claim of service connection for peripheral neuropathy prior to January 29, 2012, nor is there any prior communication in the record that could be considered an informal claim for VA compensation for the same.  Thus, January 29, 2012, is the earliest possible effective date.  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is no basis upon which to justify granting an effective date earlier than January 29, 2012, and the appeal for an earlier effective date for the award of service connection for bilateral lower extremity peripheral neuropathy must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

ORDER

An effective date of January 29, 2011, but no earlier, for the award of service connection for DM with hypertension, is granted.

An effective date earlier than January 29, 2012, for the award of service connection for peripheral neuropathy of the right lower extremity is denied.

An effective date earlier than January 29, 2012, for the award of service connection for peripheral neuropathy of the left lower extremity is denied.


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


